              Case 2:13-cr-00312-KJM Document 136 Filed 06/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                              CASE NO. 2:13-CR-00312-KJM
11
                                    Plaintiff,              ORDER SEALING DOCUMENTS AS SET FORTH
12                                                          IN GOVERNMENT’S NOTICE
                             v.
13
     CURTIS DANE SANDERS,
14
                                   Defendant.
15

16

17

18           Pursuant to Local Rule 141(b) and based upon the representation contained in plaintiff’s Request
19 to Seal, ECF No. 135, the court GRANTS the government’s request to seal Exhibit 2 to its opposition to

20 defendant’s motion for reduction in sentence, ECF No. 134.

21           The court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
22 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The court finds that, for the reasons stated in

23 the government’s request, Exhibit 2 serves a compelling interest. The court further finds that, in the

24 absence of closure, the compelling interests identified by the government would be harmed. In light of

25 the public filing of its request to seal, the court further finds that there are no additional alternatives to

26 sealing the government’s Exhibit 2 that would adequately protect the compelling interests identified by

27 the government.

28

                                                            1
           Case 2:13-cr-00312-KJM Document 136 Filed 06/23/20 Page 2 of 2

 1       The court directs the clerk of court to file Ex. 2 submitted to the court under seal on the docket.

 2       This order resolves, ECF No. 135.

 3 DATED: June 23, 2020.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
